NOT FOR PUBLICATION                           FILED
                                                                         APR 27 2021
                    UNITED STATES COURT OF APPEALS
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                           FOR THE NINTH CIRCUIT

CHE’ S. COOK; et al.,                           No. 19-35191

                Plaintiffs-Appellants,          D.C. No. 6:18-cv-01085-AA

 v.
                                                MEMORANDUM*
KATE BROWN, in her official capacity as
Governor of the State of Oregon; KATY
COBA, in her official capacity as Director of
the Oregon Department of Administrative
Services,

                Defendants,

and

OREGON AMERICAN FEDERATION OF
STATE, COUNTY, AND MUNICIPAL
EMPLOYEES COUNCIL 75,

                Defendant-Appellee.

                   Appeal from the United States District Court
                            for the District of Oregon
                     Ann L. Aiken, District Judge, Presiding
                              Submitted April 20, 2021**

      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2). Appellants’ request for oral
argument, set forth in the opening brief, is denied.
Before: THOMAS, Chief Judge, TASHIMA and SILVERMAN, Circuit Judges.

      Che’ S. Cook, Clifford H. Elliott, Bethany Harrington, William Lehner,

Carmen Lewis, and Trudy Metzger appeal from the district court’s summary

judgment in their 42 U.S.C. § 1983 action alleging a First Amendment claim

arising out of compulsory agency fees (also known as fair share fees) paid to

Oregon American Federation of State, County, and Municipal Employees

(“AFSCME”) Council 75. We have jurisdiction under 28 U.S.C. § 1291. We

review de novo. Danielson v. Inslee, 945 F.3d 1096, 1098 (9th Cir. 2019), cert.

denied, No. 19-1130, 2021 WL 231555 (Jan. 25, 2021). We affirm.

      The district court properly granted summary judgment because a public

sector union can, as a matter of law, “invoke an affirmative defense of good faith

to retrospective monetary liability under section 1983 for the agency fees it

collected” prior to the Supreme Court’s decision in Janus v. American Federation

of State, County & Municipal Employees, Council 31, 138 S. Ct. 2448 (2018).

Danielson, 945 F.3d at 1097-99 (“[P]rivate parties may invoke an affirmative

defense of good faith to retrospective monetary liability under 42 U.S.C. § 1983,

where they acted in direct reliance on then-binding Supreme Court precedent and

presumptively-valid state law.”).




                                          2                                     19-35191
      We do not consider matters not specifically and distinctly raised and argued

in the opening brief. See Padgett v. Wright, 587 F.3d 983, 985 n.2 (9th Cir. 2009).

      AFFIRMED.




                                         3                                  19-35191